Name: Commission Regulation (EC) No 2582/94 of 24 October 1994 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 273/10 Official Journal of the European Communities 25. 10 . 94 COMMISSION REGULATION (EC) No 2582/94 of 24 October 1994 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 1 2 025 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. For lot C, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 The communication 94/C 273/01 regarding the labelling and marking of the packaging shall not be applicable to tenders submitted. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States . Done at Brussels, 24 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6 . (3) OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . (4 OJ No L 81 , 28 . 3 . 1991 , p. 108. 25. 10. 94 Official Journal of the European Communities No L 273/11 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 NL EURON) 4. Representative of the recipient (*) : to be designated by the recipient 5 . Place or country of destination : see Annex II 6 . Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7 . Characteristics and quality of the goods (3) 0 : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIA. ( 1 ) (f)) 8 . Total quantity : 4 608 tonnes (1 1 059 tonnes of cereals) 9. Number of lots : three ; see Annex II 10. Packaging and marking if) (*) (*) ( 13) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA (2) (b) and IIA.3) Markings in French (A + B + Cl + C8 + C9) English (C2 + C3 -f C6 + C7 + C10) and Portuguese (C4, C5) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment (n) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 12. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 (b) period for making the goods available at the port of shipment : 19. 12. 1994  8 . 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, a l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 21 . 10 . 1994, fixed by Commission Regulation (EC) No 2360/94 (OJ No L 255, 1 . 10 . 1994, p. 14.) No L 273/12 Official Journal of the European Communities 25. 10 . 94 LOT D 1 . Operation Nos ('): see Annex II 2. Programme : 1994 3 . Recipient Q : Euronaid, PO Box 12, NL-2501 CA Den Haag (tel . (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (*) : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) Q : OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B. ( 1 ) (e)) 8 . Total quantity : 268 tonnes (462 tonnes of cereals) 9 . Number of lots : one in two points (see Annex II) 10 . Packaging and marking (8) (9) (10) ( 13) : OJ No C 1 14, 29. 4 . 1991 , p. 1 (under II.B (2) (f) and II.B (3)) Markings in Spanish (D2) and French (Dl ) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 12. 1994 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8. 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 (b) period for making the goods available at the port of shipment : 19. 12. 1994  8 . 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T.Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 21 . 10. 1994 fixed by Commission Regulation (EC) No 2360/94 (OJ No L 255, 1 . 10 . 1994, p. 14) 25. 10 . 94 Official Journal of the European Communities No L 273/ 13 LOT E 1 . Operation No ('): 838/94 2. Programme : 1994 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (*) : to be designated by the recipient 5. Place or country of destination : Haiti 6 . Product to be mobilized : maize 7. Characteristics and quality of the goods (3) 0 : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA(1 ) (d)) 8 . Total quantity : 504 tonnes 9 . Number of lots : one 10. Packaging and marking (6) (8) (9) (12) (13) : see OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.(2)(c) and IIA.(3)) Markings in French 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5.  25. 12. 1994 18 . Deadline for the supply :  * 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 22. 11 . 1994 (b) period for making the goods available at the port of shipment : 19 . 12. 1994  8 . 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 21 . 10 . 1994, fixed by Commission Regulation (EC) No 2360/94 (OJ No L 255, 1 . 10 . 1994, p. 14) No L 273/14 Official Journal of the European Communities 25. 10 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ) shall not apply to this amount. Is) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Shipment to take place in 20-foot containers, condition FCL/FCL, lots A, B and C : each containing 18 tonnes net). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  phytosanitary certificate (A and C9 + 'Date d'expiration . . .') (8) Notwithstanding OJ No C 114, point IIA. (3)(c) or II.B. (3)(c) is replaced by the following : 'the words "European Community"'. (s) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (") See fourth amendment to OJ No C 114 published in OJ No C 272, 21 . 10 . 1992, p. 6 . (u) For lot C notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two parts of shipment not necessarily belonging to the same port area. H See second amendment to OJ No C 114 published in OJ No C 135, 26. 5. 1992, p. 20 . (B) The communication 94/C 273/01 regarding the labelling and marking to the packaging shall not be applicable to tenders submitted. 25. 10 . 94 No L 273/15Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 1 026 A 1 : 342 663/94 AlgÃ ©rie A 2 : 342 664/94 AlgÃ ©rie A 3 : 342 665/94 AlgÃ ©rie B 2 268 B 1 : 1 350 668/94 Haiti B 2 : 702 853/94 Haiti B 3 : 216 854/94 Haiti C 1 314 C 1 : 36 662/94 Djibouti C 2 : 270 666/94 Ghana C 3 : 90 667/94 Liberia C 4 : 72 855/94 Angola C 5 : 288 856/94 Angola C 6 : 36 857/94 Liberia C 7 : 18 858/94 Sierra Leone C 8 : 18 859/94 Tunisie C 9 : 90 860/94 Liban C10 : 396 861 /94 Bangladesh D 268 D 1 : 144 851 /94 Haiti D 2 : 124 852/94 Peru